DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 15-22, 25 and 26 are pending.
Claims 15-22, 25 and 26 are rejected.
Claims 1-14, 23, 24 and 27-31 are cancelled.


Response to Arguments
Applicant's arguments filed November 10, 2021 have been fully considered but they are not persuasive.
The Applicants arguments with regard to Hirsch are not persuasive.  The claims require that the method for producing the Grignard adduct be continuous.  The method for preparing the Grignard adduct of Hirsch is a continuous method (see entire disclosure, in particular column 1, lines 1-8 and the claims).  Although Hirsch expressly discloses that the magnesium is intermittently added (see column 5, line 21, 32-36 and claim 5), there are other portions wherein Hirsch does not limit how the magnesium is further fed to the reactor (see column 4, lines 27-43; column 5, lines 46, and 52-59; column 6, lines 36-38, 58-59 and 72-73; and claims 1-4).  Thus, one having ordinary In re Dilnot, 319 F.2d 188, 194 (C.C.P.A. 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).  Further, the court has held that it is well within the expected skill of the technician to operate a process continuously. In re Lincoln, 126 F.2d 477, 29 CCPA 942; 1942 C.D. 386; 541 O.G. 668; Dow Chemical Co. v. Coe, 1942 C.D. 128; 545 O.G. 905; 132 F.2d 577; In re Korpi et al., 160 F.2d 564; 34 CCPA 956; 1947 C.D. 290; 602 O.G. 672."  In addition not only does Hirsch disclose continuous discharge of the products, but continuous addition of the halide reactant RX (see column 3, lines 23-33; column 5, lines 21-24, 32-39, 46-51; and claims 1-5).
The disclosure of 4.5 hours in Example 1 of Hirsch is just an example and should not be limited thereto (see column 4, line 74 to column 5, line 24).  Thus, although it is true that Hirsch does not expressly disclose the claimed average dwell time of 0.1 to 20.0 minutes, Hirsch does disclose continuous addition of the reactants and continuous discharge of the reaction products (see for instance column 3, lines 23-33 and column 5, lines 25-39).   Further, Hirsch desires that side reactions be avoided (see column 5, lines 52-68).  Thus, the skilled artisan would have been motivated to select dwell times that would avoid side reactions.  Further, Hirsch discloses that magnesium is added 
The Applicants arguments with regard to Thathagar are not persuasive.  The process of Thathagar is a continuous process wherein the magnesium is contacted with the organohalide to prepare the Grignard reagent.  It is disclosed that this contact time has a residence time that ranges from 0.1 to 10 minutes (see for instance claims 1 and 12).   Thus, the ordinary skilled artisan would reasonably expect the residence time for the organohalide is the same as the residence time or the magnesium.
The Applicants arguments with regard to the use of a short dwell time in Hirsch  is not persuasive.   The process of Hirsch is a continuous process wherein the magnesium is contacted with the organohalide to prepare organomagnesium halides, wherein the magnesium enters the reaction in a more efficient manner in order to react immediately and the yield of R-Mg-X is enhanced (see column 3, lines 14-33).    Thus, the ordinary skilled artisan would reasonably expect the dwell time for the organohalide is the same as the residence time or the magnesium.
The Applicants arguments with regard to Hirsch not disclosing the newly added features of claim 15 is not persuasive because Hirsch discloses that the newly added magnesium will fall by gravity through the ether solution of Grignard compound contained in neck 10 on its way to the reaction vessel proper (see column 4, lines 33-
The Applicants arguments with regard to Thathagar and Bogdanovich not disclosing the specific concept of activation of magnesium is not persuasive as these references were not used for this teaching.  The teaching of mechanical activation is provided by Hirsch.
For the above reasons it that Claims 15-22, 25 and 26 are unpatentable under 35 U.S.C. 103 over Hirsch (US 2,464,685) in view of Bogdanovic et al. (US 2002/0161229 A1) and Thathagar et al. (WO 2014/207206 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 does not further limit claim 15 because claim 15 as amended already requires that the mechanical activation is effected by friction of the magnesium chips against each other. Claim 18 does not further limit claim .   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "wherein the friction is triggered by vibration or grinding movement" in lines 1 and 2.  There is insufficient antecedent basis for the friction being triggered by grinding movement because claim 15 limits the friction to being triggered by vibration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US 2,464,685) in view of Bogdanovic et al. (US 2002/0161229 A1) and Thathagar et al. (WO 2014/207206 A1).
Hirsch disclose a continuous method for producing a Grignard adduct, wherein the continuous method is conducted in only one reactor (see column 1, lines 1-8; column 3, lines 41-53 and the drawing); wherein a flow consisting of an alkyl- or aryl halide and a water-free solvent and a further flow consisting of magnesium in any suitable form, which includes chips (see paragraph 0011 of Bogdanovic et al.) are fed to the reactor (see column 3, lines 11-33; column 3, lines 48 to column 4, line 6 along with the drawing; column 4, lines 27-31; column 5, lines 21-23, 34-37, 46-48, 54-59, and 72-73; column 6, lines 1-10; and claims); wherein the magnesium chips are fed such that a molar excess of the magnesium chips is present in the reactor relative to the alkyl or aryl halide (see column 3, lines 1-6 and 23-26, column 5, lines 66-68); the magnesium chips drop downwardly and form a layer in which the chips abut each other (see column 4, lines 6-12 and 40-43 and claims 1-5); the magnesium chips are activated mechanically in the reactor by friction, which would be expected to include by friction of the magnesium chips against each other or by vibration or grinding movement (see column 3, lines 1-7 and 23-40; column 4, lines 6-21 and 68-70; column 5, lines 52-63 and the claims; and paragraph 0011 of Bogdanovic et al.) and a degree of conversion of the alkyl or aryl halide to a Grignard adduct at an output of the reactor is at least 90% (see column 5, lines 40-51).  The concentration of the alkyl or aryl halide overlaps with the claimed range (see  column 5, lines 6-51).  The molar excess of magnesium is at least 5-times 
Hirsch differs from the instant claims in that Hirsch does not expressly disclose that the average dwell time is 1.0 to 20.0 minutes.
However, Hirsch discloses a continuous Grignard reaction wherein the magnesium and RX solution immediately react near the point of introduction to form R-Mg-X, which is constantly removed to minimize reaction between the newly formed R-Mg-X and RX thereby enhancing the yield of R-Mg-X (see column 3, lines 1-11, 14-33). Hirsch further discloses that the speed of the reaction can be adjusted by adjusting the speed of the introduction of RX solution (see column 6, lines 39-42).
Further, Thathagar et al. disclose a continuous process for the preparation of  a Grignard reagent wherein it is disclosed that the residence time, i.e., dwell time, of the organohalide in the reactor is minimal and ranges from about 0.1 to about 10 minutes, or from about 1 minute to about 3 minutes (see page 6, line 35 to page 7, line 2).  It is also disclosed that the preferred residence time, i.e., dwell time,  of the magnesium particulates with the organohalide will depend on the organohalide, other solvents present if any, and the temperature.  For example at higher temperature a lower residence time may be necessary to activate the Grignard reaction.  One skilled in the art will know how to vary the flow conditions, temperature and residence time based on the specific reactants in order to optimize reaction conditions (see page 7, lines 21-26).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to select a dwell time for the reagents within the claimed range of 1.0 to 20.0 minutes in the process of Hirsch, since Hirsch desires to 
Hirsch differs from the instant claims in that Hirsch does not expressly disclose a degree of conversion of the alkyl or aryl halide to a Grignard adduct at an output of the reactor is at greater than 90%.
However, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that a degree of conversion of the alkyl or aryl halide to a Grignard adduct at an output of the reactor of greater than 90% could be obtained by modifying the process conditions, such as temperature or flow rate, or by adding more reagents for further reaction, since fresh magnesium is automatically preconditioned in situ (see column 3, lines 1-40; column 4, lines 27-51column 5, lines 19-24, 32-39 and 46-51).
Hirsch differs from the instant claim 16 in that Hirsch does not expressly disclose wherein the magnesium chips have an average size of 0.5 to 3.0 mm.
Thathagar et al.  disclose the magnesium particles can be any size that facilitate uniform particle mixing and/or maintain a uniform temperature gradient and in one 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to select magnesium chips in any size that would facilitate uniform particle mixing and/or maintain a uniform temperature gradient including magnesium chips ranging in size from about 10µm to about 1000µm (about 0.01 mm to about 1.0 mm), as taught by Thathagar et al., since temperature control is important in the process of Hirsch (see column 4, lines 52-61).
Hirsch differs from the instant claim 20 in that Hirsch does not expressly disclose wherein the ether is 2-methyl-tetrahydrofuran, tetrahydrofuran, or a mixture thereof.  However, Hirsch discloses that the Grignard synthesis and the preparation of Grignard compounds are usually conducted in the presence of an anhydrous solvent, which anhydrous ethyl ether is the best known and most readily available but other ethers may be used (see column 1, lines 33-37 and column 6, lines 6-10).
Thathagar et al.  disclose In a preferred embodiment, the Grignard reagents are produced in low-boiling ethereal solvents chosen from tetrahydrofuran, methyltetrahydrofuran, dioxane, dimethoxyethane and cyclopentyl methyl ether or a mixture thereof (see page 8, lines 26-35).   
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to also use tetrahydrofuran, methyltetrahydrofuran, or a mixture thereof in addition to ethyl ether, since Hirsch discloses that in the Grignard synthesis and the preparation of Grignard compounds 
Hirsch differs from the instant claim 21 in that Hirsch does not expressly disclose wherein the reaction temperature is temperature-controlled at a temperature in the claimed range of 10 to 60°C.
Bogdanovic et al. disclose that in the preparation of organomagnesium compounds from organic halides and magnesium metal the process is preferably performed in ethereal solvents (especially THF, diglyme and monoglyme), preferably at room temperature and up to the boiling temperature of the solvent; due to the high activity, the reactions may also be performed at lower temperatures (see paragraph 0014).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to carry out the Grignard method of Hirsch at a temperature in the claimed range of 10 to 60°C, since Bogdanovic et al. disclose that the preparation of organomagnesium compounds from organic halides and magnesium metal performed in ethereal solvents is preferably carried out at room temperature and up to the boiling temperature of the solvent; and the reactions may also be performed at lower temperatures due to the high activity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROSALYND A KEYS/Primary Examiner, Art Unit 1699